          Case 1:17-cr-00290-GHW Document 636 Filed 12/14/20 Page 1 of 15
                                                                  US D C S D N Y
                                                                  D OC U ME NT
                                                                  E L E C T R O NI C A L L Y FI L E D
                                                                  D O C #:
U NI T E D S T A T E S DI S T RI C T C O U R T                    D A T E FI L E D: 1 2 / 1 4 / 2 0 2 0
S O U T H E R N DI S T RI C T O F N E W Y O R K
 ------------------------------------------------------------- X
                                                                :
 U NI T E D S T A T E S ,                                       :
                                                                :
                                                                :
                              - v-                              :
                                                                :   1: 1 7- cr- 2 9 0- G H W
                                                                :
 MI G U E L G U Z M A N,                                        :           OR DER
                                                                :
                                               D ef e n d a nt. :
 ------------------------------------------------------------- X

G R E G O R Y H. W O O D S, U nit e d St at es Distri ct J u d g e:

           Mi g u el G u z m a n w as i n v ol v e d i n a m ulti- d ef e n d a nt c o ns pir a c y t o s ell cr a c k a n d h er oi n. H e

p oss ess e d a fir e ar m i n f urt h er a n c e of t h e c o ns pir a c y. N o w h e s e e ks c o m p as si o n at e r el e as e fr o m

pris o n b e c a us e h e h as ast h m a a n d s uff ers fr o m a r e c e ntl y dis c o v er e d li v er i nj ur y of u n c ert ai n n at ur e.

Mr. G u z m a n’s m e di c al c o n diti o ns d o n ot ris e t o t h e l e v el of e xtr a or di n ar y a n d c o m p elli n g r e as o ns t o

r el e as e hi m b ef or e t h e e n d of t h e st at ut or y mi ni m um t er m of i n c ar c er ati o n i m p os e d b y t h e C o urt as

a r es ult of his cri m es. B e c a us e of t h at, a n d t h e f a ct t h at t h e C o urt c a n n ot c o n cl u d e t h at Mr.

G u z m a n w o ul d n ot p os e a ris k t o t h e c o m m u nit y if r el e as e d e arl y, his a p pli c ati o n is d e ni e d.

     I.          BACK GR O U N D

           O n J a n u ar y 4, 2 0 1 9, t h e C o urt s e nt e n c e d Mi g u el G u z m a n t o a t er m of 6 0 m o nt hs

i m pris o n m e nt. S e nt e n ci n g Tr a ns cri pt, D kt. N o. 4 4 6 ( “ Tr. ”). T h at s e nt e n c e r e pr es e nt e d t h e

m a n d at or y mi ni m u m s e nt e n c e f or his cri m e of c o n vi cti o n — p oss essi o n of a fir e ar m i n c o n n e cti o n

wit h his p arti ci p ati o n i n a dr u g tr affi c ki n g c o ns pi r a c y t h at s ol d s u bst a nti al q u a ntiti es of cr a c k a n d

h er oi n i n t h e Br o n x.

           O n M a y 3, 2 0 2 0, Mr. G u z m a n fil e d a m oti o n t o r e d u c e his s e nt e n c e p urs u a nt t o 1 8 U. S. C.

§ 3 5 8 2( c). D kt. N o. 5 9 9 (t h e “ M oti o n ”).        Mr. G u z m a n s uff ers fr o m ast h m a, a n d, at t h e ti m e of t h e
              Case 1:17-cr-00290-GHW Document 636 Filed 12/14/20 Page 2 of 15



s u b missi o n of his M oti o n, h a d r e c e ntl y r e c ei v e d a n ab n or m al t est r es ult f or his li v er f u n cti o n, w hi c h,

h e cl ai m e d i n his M oti o n, s u g g est e d t h at it w as li k el y t h at h e s uff ers fr o m li v er dis e as e.                       M oti o n at 6-

7. A n u m b er of pris o n ers h a v e b e e n i nf e ct e d wi t h C O VI D- 1 9 at F CI D a n b ur y, w h er e Mr. G u z m a n

is i n c ar c er at e d. I d. at 9- 1 1. H e ar g u es t h at h e is i m pris o n ed i n c o n diti o ns t h at “j e o p ar di z e his lif e ”

as a r es ult of C O VI D- 1 9, m a ki n g his s e nt e n c e gr e a t er t h a n n e c ess ar y t o c o m pl y wit h t h e p ur p os es

of s e nt e n ci n g. I d. at 1 2.

             T h e C o urt i niti all y d e ni e d t h e M oti o n b e c a us e Mr. G u z m a n h a d f ail e d t o s atisf y t h e st at ut or y

pr e c o n diti o ns t o fili n g a m oti o n u n d er 1 8 U. S. C. § 3 5 8 2( c). D kt. N o. 6 0 1. Aft er Mr. G u z m a n

pr es e nt e d e vi d e n c e t h at t h e st at ut or y pr e c o n diti o ns h a d b e e n s atisfi e d, t h e C o urt i n vit e d bri efi n g b y

t h e U nit e d St at es, D kt. N o. 6 0 2, a n d als o dir e ct e d t h e B ur e a u of Pris o ns (t h e “ B O P ”) t o pr o vi d e

i nf or m ati o n t o t h e C o urt r e g ar di n g Mr. G u z m a n’s tr e at m e nt a n d c o n diti o n. D kt. N o. 6 0 4.1

             I n r es p o ns e t o t h e C o urt’s r e q u est, Mr. G u z m a n pr o vi d e d t h e C o urt a pr o p os e d pl a n f or his

r el e as e. D kt. N o. 6 0 5. I n t h at pl a n, it w as pro p os e d t h at Mr. G u z m a n b e pl a c e d i n his br ot h er’s

a p art m e nt i n t h e Br o n x, w h er e h e li v es wit h his t hr e e a d ult s o ns. I d. A c c or di n g t o his s u b missi o n,

Mr. G u z m a n w o ul d r e c ei v e m e di c al c ar e t hr o u g h M e di c ai d, a n d h a v e a c c ess t o m e di c al s er vi c es

t hr o u g h t h e Ur b a n H e alt h Pl a n, w hi c h “ pr o vi d es a sli di n g f e e s c al e f or i n di vi d u als wit h o ut h e alt h

i ns ur a n c e a n d, a c c or di n g t o t h eir h a n d b o o k, t h e y d o n ot d e n y s er vi c es t o p ati e nts b as e d o n t h eir

i n a bilit y t o p a y. ” I d. at 2. A n Ur b a n H e alt h Pl a n c e nt er is l o c at e d bl o c ks fr o m Mr. G u z m a n’s

b ot h er’s a p art m e nt. I d. Li n c ol n H os pit al is als o n e ar t h e a p art m e nt. I d.

             O n M a y 1 1, 2 0 2 0, t h e B O P pr o vi d e d a p arti al r e s p o ns e t o t h e C o urt’s r e q u est f or a d diti o n al

i nf or m ati o n. D kt. N o. 6 0 6- 1. I n a n affi d a vit b y J os e p h Ri p k a, t h e B O P d es cri b e d t h e st e ps t a k e n at

F CI D a n b ur y t o pr ot e ct i n m at es a g ai nst t h e s pr e a d of t h e dis e as e. T h os e st e ps i n cl u d e d a p a us e i n

m o v e m e nt of i n m at es t o li mit t h e s pr e a d of t h e vir us, t h e i m pl e m e nt ati o n of li mit ati o ns o n gr o u p


1
    T h er e is n o dis p ut e t hat Mr. G u z m a n h as n o w s atisfi e d t h e st at ut or y pr e c o n diti o ns t o bri n gi n g his m oti o n.

                                                                                  2
              Case 1:17-cr-00290-GHW Document 636 Filed 12/14/20 Page 3 of 15



g at h eri n gs, t h e pr o visi o n of f a c e c o v eri n gs t o i n m at es, a n d s cr e e ni n g f or n e w i n m at es a n d

c o ntr a ct ors. I d. at 2- 3. F CI D a n b ur y h as i m pl e m e nt e d s e p ar at e h o usi n g s p a c es f or i n m at es wit h

s y m pt o ms ( “Is ol ati o n ”) a n d f or t h os e wit h o ut s y m pt o ms ( “ Q u ar a nti n e ”). I d. at 5. T h e f a cilit y h as

i m pl e m e nt e d d ail y t e m p er at ur e c h e c ks f or all i n m at es. I d. at 9. I n m at es, i n cl u di n g Mr. G u z m a n,

h a v e b e e n t est e d f or C O VI D- 1 9. I d. F CI D a n b ur y is st aff e d wit h f ull- ti m e m e di c al st aff, i n cl u di n g

t w o d o ct ors a n d r e gist er e d n urs es, a n d t hr e e E M Ts. I d. at 1 1.

              Mr. G u z m a n w as tr e at e d o n M a y 4, 2 0 2 0 f or c o m pl ai nts of st o m a c h p ai n a n d v o miti n g. I d.

at 1 4. B e c a us e of his s y m pt o ms, h e w as t est e d f or C O VI D- 1 9. H e t est e d n e g ati v e. I d.

N o n et h el ess, h e w as pl a c e d i n q u ar a nti n e. His q u ar a nti n e w as s c h e d ul e d t o e n d o n M a y 2 2, 2 0 2 0.

I d. T h e C o urt u n d erst a n ds, h o w e v er, t h at h e r e m ai n e d i n q u ar a nti n e t hr o u g h at l e ast M a y 2 7, 2 0 2 0.

D kt. N o. 6 1 1.

              T h e G o v er n m e nt o p p os e d Mr. G u z m a n’s m oti o n o n M a y 1 2, 2 0 2 0. D kt. N o. 6 0 7 (t h e

“ O p p ositi o n ”). I n c o n n e cti o n wit h t h e O p p ositi o n, t h e U nit e d St at es als o pr o vi d e d t h e C o urt wit h

a s u bst a nti al n u m b er of Mr. G u z m a n’s m e di c al r e c or ds. I n t h e O p p ositi o n, t h e U nit e d St at es

pri n ci p all y ar g u e d t h at t h er e w as n o e xtr a or di n ar y a n d c o m p elli n g r e as o n t o r e d u c e Mr. G u z m a n’s

s e nt e n c e b e c a us e his m e di c al c o n diti o ns, t o g et h er wit h t h e i n cr e m e nt al ris k ass o ci at e d wit h C O VI D-

1 9, di d n ot ris e t o t h at l e v el.    Mr. G u z m a n fil e d his r e pl y o n M a y 1 2, 2 0 2 0. D kt. N o. 6 0 8.

              Mr. G u z m a n pr es e nt e d a d diti o n al c o n c er ns t o t h e C o urt b y l ett er o n M a y 1 3, 2 0 2 0. D kt.

N o. 6 0 9.      Mr. G u z m a n r e p ort e d t h at, alt h o u g h h e h a d b e e n s e e n b y m e di c al p ers o n n el, h e f e ar e d

t h at t h eir r es p o ns e t o his c o m pl ai nts w as i n a d e qu at e a n d t h at t h e ass ert e d d efi ci e n ci es i n Mr.

G u z m a n’s m e di c al c ar e h a d l eft hi m “ p etrifi e d. ”      I d. at 1. T h at l ett er r e q u est e d t h at t h e C o urt

i nt er v e n e t o or d er s p e cifi c m e di c al tr e at m e nt f or Mr. G u z m a n, i n cl u di n g “ c h est x-r a ys a n d a n y ot h er

di a g n osti c or m e di c al tr e at m e nt n e c ess ar y. ” I d. T h e C o urt r e c ei v e d a d diti o n al i nf or m ati o n

r e g ar di n g Mr. G u z m a n’s c ar e fr o m t h e B O P o n M a y 1 4, 2 0 2 0. D kt. N o. 6 1 0.

                                                                          3
              Case 1:17-cr-00290-GHW Document 636 Filed 12/14/20 Page 4 of 15



              I n Mr. G u z m a n’s p e n ulti m at e missi v e t o t h e C o urt, his c o u ns el dr a ws t h e C o urt’s att e nti o n

t o a n ot h er r e c e nt d e cisi o n gr a nti n g c o m p assi o n at e r el e as e t o a n ot h er i n m at e at F CI D a n b ur y. D kt.

N o. 6 1 1.      Mr. G u z m a n als o r e q u ests t h at t h e C o urt i nt er v e n e wit h t h e B O P o n his b e h alf. I n

p arti c ul ar, c o u ns el r e q u ests t h at t h e C o urt or d er t h at t h e B O P pr o vi d e t h e m wit h u p d at e d m e di c al

r e c or ds f or Mr. G u z m a n, a n d t h at t h e C o urt “ or d er F CI D a n b ur y t o all o w Mr. G u z m a n o ut of his

c ell d ail y. ” I d. at 2. His c o u ns el ass erts t h at b e c a us e h e is b ei n g h el d i n q u ar a nti n e, Mr. G u z m a n h as

li mit e d ti m e o utsi d e of his c ell. C o u ns el as ks t h at t h e C o urt or d er B O P t o c h a n g e its q u ar a nti n e

p oli c y as a p pli e d t o Mr. G u z m a n.

              I n t h eir m ost r e c e nt l ett er, Mr. G u z m a n’s c o u ns el r e p orts t h at h e h as r e c ei v e d a n ot h er

el e v at e d li v er t est r es ult. C o u ns el d es cri b es t h at t h e “t est r e v e als t h at [ Mr. G u z m a n] is s uff eri n g

fr o m li v er dis e as e. ” D kt. N o. 6 1 2. T h e lett er fr o m a d o ct or w h o h as r e vi e w e d t h e r e c or d,

s u b mitt e d t o g et h er wit h t h at l ett er, r e c o g ni z es t h at “t h e n at ur e of Mr. G u z m a n’s li v er i nj ur y is

c urr e ntl y u n k n o w n. ” D kt. N o. 6 1 2- 1 Att a c h m e nt C. T h e p h ysi ci a n’s l ett er als o st at es t h at t h e

“ diff er e nti al f or t his i nj ur y is br o a d ” —s p a n ni n g fr o m i nf e cti o n, m e di c al t o xi cit y, a ut oi m m u n e

dis e as e, t o c a n c er. I d. T h e l ett er d es cri b es i n cr e as e d ris ks of m e di c al c o m pli c ati o ns i n t h e e v e nt t h at

Mr. G u z m a n w er e t o a c q uir e t h e vir us, i n cl u di n g his ast h m a, a n d his “ n e wl y di a g n os e d li v er dis e as e

w hi c h m o difi es his g e n er al h e alt h a n d d e cr e as es his a bilit y t o r es p o n d t o i nf e cti o n. ” T h e p h ysi ci a n

als o n ot es t h at Mr. G u z m a n’s “                                               , ” w hil e n ot i m p a cti n g t h e ris k of

c o m pli c ati o ns fr o m C O VI D- 1 9, m a k e t h e e x p eri e n c e of q u ar a nti n e p arti c ul arl y diffi c ult f or hi m.

     II.           L E GAL STA N DAR D

              As a g e n er al r ul e, c o urts ar e pr o hi bit e d fr o m    m o dif yi n g a d ef e n d a nt’s t er m of i m pris o n m e nt

o n c e it h as b e e n i m p os e d. 1 8 U. S. C. § 3 5 8 2( c) ( “ T h e c o urt m ay not         m o dif y a t er m of i m pris o n m e nt

o n c e it h as b e e n i m p os e d e x c e pt ” i n s p e cifi e d cir c u mst a n c es) ( e m p h asis a d d e d). T h e st at ut e

pr o vi d es f or s p e cifi c e x c e pti o ns t o t h at g e n er a l r ul e: “ u p o n m oti o n of t h e d ef e n d a nt aft er t h e


                                                                         4
             Case 1:17-cr-00290-GHW Document 636 Filed 12/14/20 Page 5 of 15



d ef e n d a nt h as f ull y e x h a ust e d all a d mi nistr ati v e ri g hts t o a p p e al a f ail ur e of t h e B ur e a u of Pris o ns t o

bri n g a m oti o n o n t h e d ef e n d a nt’s b e h alf, ” “ aft er c o nsi d eri n g t h e f a ct ors s et f ort h i n s e cti o n 3 5 5 3( a)

t o t h e e xt e nt t h e y ar e a p pli c a bl e, if it fi n ds t h at-- e xtr a or di n ar y a n d c o m p elli n g cir c u mst a n c es w arr a nt

s u c h a r e d u cti o n . . . a n d t h at s u c h a r e d u cti o n is c o nsist e nt wit h t h e a p pli c a bl e p oli c y st at e m e nts

iss u e d b y t h e S e nt e n ci n g C o m missi o n. ” 1 8 U. S. C. § 3 5 8 2( c)( 1)( A)(i). T h e C o urt m ust als o c o nsi d er

t h e “f a ct ors s et f ort h i n s e cti o n 3 5 5 3( a) t o t h e e xt e nt t h at t h e y ar e a p pli c a bl e. ” I d. § 3 5 8 2( c)( 1)( A).

             “ C o n gr ess h as d el e g at e d a ut h orit y t o t h e S e nt e n ci n g C o m missi o n (‘ U S S C’) t o ‘ d es cri b e w h at

s h o ul d b e c o nsi d er e d e xtr a or di n ar y a n d c o m p elli n g r e as o ns f or s e nt e n c e r e d u cti o n.’ ” U nite d St ates v.

E b bers , — F. S u p p. 3 d —, N o. ( S 4) 0 2 Cr. 1 1 4 4- 3 ( V E C), 2 0 2 0 W L 9 1 3 9 9, at * 4 ( S. D. N. Y. J a n. 8,

2 0 2 0) ( q u oti n g 2 8 U. S. C. § 9 9 4(t)). T h e r el e v a nt p oli c y st at e m e nt is U. S. S. G. § 1 B 1. 1 3 (t h e “ P oli c y

St at e m e nt ”). T h e P oli c y St at e m e nt st at es t h at a c o urt m a y r e d u c e a d ef e n d a nt’s t er m of

i m pris o n m e nt

             if, aft er c o nsi d eri n g t h e f a ct ors s et f ort h i n 1 8 U. S. C. § 3 5 5 3( a), t o t h e e xt e nt t h at
             t h e y ar e a p pli c a bl e, t h e c o urt d et er mi n es t h at —

             ( 1) ( A) e xtr a or di n ar y a n d c o m p elli n g r e as o ns w arr a nt t h e r e d u cti o n; or

                   ( B) t h e d ef e n d a nt (i) is at l e ast 7 0 y e ars ol d; a n d (ii) h as s er v e d at l e ast 3 0 y e ars i n
                   pris o n p urs u a nt t o a s e nt e n c e i m p os e d u n d er 1 8 U. S. C. § 3 5 5 9( c) f or t h e off e ns e
                   or off e ns es f or w hi c h t h e d ef e n d a nt is i m pris o n e d;

             ( 2) t h e d ef e n d a nt is n ot a d a n g er t o t h e s af et y of a n y ot h er p ers o n or t o t h e
                  c o m m u nit y, as pr o vi d e d i n 1 8 U. S. C. § 3 1 4 2( g); a n d

             ( 3) t h e r e d u cti o n is c o nsist e nt wit h t his p oli c y st at e m e nt.

1 U. S. S. G. § 1 B 1. 1 3.

              T h e c o m m e nt ar y t o t h e P oli c y St at e m e nt pr o vi des g ui d a n c e r e g ar di n g t h e cir c u mst a n c es i n

w hi c h “ e xtr a or di n ar y a n d c o m p elli n g r e as o ns ” f o r a r e d u cti o n i n a d ef e n d a nt’s s e nt e n c e e xist. 2 T h e


2
    T h e P oli c y St at e m e nt h as n ot b e e n u p d at e d si n c e t h e p ass a g e of t h e First St e p A ct of 2 0 1 8 (t h e “ First St e p A ct ”), P u b.
L. N o. 1 1 5 3 9 1, 1 3 2 St at. 5 1 9 4. T h e First St e p A ct a m e n d e d 1 8 U. S. C. § 3 5 8 2 t o p er mit a d ef e n d a nt t o bri n g a m oti o n
f or c o m p assi o n at e r el e as e if t h e B O P c h os e n ot t o fil e o n e o n his b e h alf. T h e l a n g u a g e of t h e P oli c y St at e m e nt d o es n ot

                                                                                    5
              Case 1:17-cr-00290-GHW Document 636 Filed 12/14/20 Page 6 of 15



c o m m e nt ar y hi g hli g hts t hr e e p arti c ul ar gr o u n ds f or s u c h a fi n di n g: t h e m e di c al c o n diti o n of t h e

d ef e n d a nt; t h e a g e of t h e d ef e n d a nt; a n d f a mil y cir c u mst a n c es. 1 U. S. S. G. § 1 B 1. 1 3 c mt. n. 1( A)-( C).

T h e C o urt is n ot li mit e d t o t h e c o nsi d er ati o n of t h os e f a ct ors al o n e, h o w e v er. T h e P oli c y St at e m e nt

a nti ci p at es t h at ot h er r e as o ns c a n s u p p ort a fi n di n g of e xtr a or di n ar y a n d c o m p elli n g cir c u mst a n c es

t h at p er mit a s e nt e n c e r e d u cti o n. 1 U. S. S. G. § 1 B 1. 1 3 c mt. n. 1( D) ( p er mitti n g a fi n di n g of

e xtr a or di n ar y or c o m p elli n g cir c u mst a n c es w h e n “t h er e e xists i n t h e d ef e n d a nt’s c as e a n

e xtr a or di n ar y a n d c o m p elli n g r e as o n ot h er t h a n, or i n c o m bi n ati o n wit h, t h e r e as o ns d es cri b e d i n

s u b di visi o ns ( A) t hr o u g h ( C) [ m e di c al c o n diti o n, a g e, a n d f a mil y cir c u mst a n c es of t h e d ef e n d a nt] ”);

see also U nite d St ates v. Mill a n, N o. 9 1- C R- 6 8 5 ( L A P), 2 0 2 0 W L 1 6 7 4 0 5 8, at * 6- 7 ( S. D. N. Y. A pr. 6,

2 0 2 0) ( o utli ni n g t h e dis cr eti o n of distri ct c o urts i n e v al u ati n g e xtr a or di n ar y a n d c o m p elli n g

cir c u mst a n c es).

             T h e P oli c y St at e m e nt st at es t h at t h e f oll o wi n g m e di c al c o n diti o ns ar e s uffi ci e nt t o s u p p ort a

fi n di n g of e xtr a or di n ar y a n d c o m p elli n g r e as o ns f or a r e d u cti o n i n a d ef e n d a nt’s s e nt e n c e:

             ( A) M e di c al C o n diti o n of t h e D ef e n d a nt. —

             (i) T h e d ef e n d a nt is s uff eri n g fr o m a t er mi n al ill n ess (i. e., a s eri o us a n d a d v a n c e d
             ill n ess wit h a n e n d of lif e tr aj e ct or y). A s pe cifi c pr o g n osis of lif e e x p e ct a n c y (i. e., a
             pr o b a bilit y of d e at h wit hi n a s p e cifi c ti m e p eri o d) is n ot r e q uir e d. E x a m pl es i n cl u d e
             m et ast ati c s oli d-t u m or c a n c er, a m y otr o p hi c l at er al s cl er osis ( A L S), e n d-st a g e or g a n
             dis e as e, a n d a d v a n c e d d e m e nti a.

             (ii) T h e d ef e n d a nt is —
             (I) s uff eri n g fr o m a s eri o us p h ysi c al or m e di c al c o n diti o n,
             (II) s uff eri n g fr o m a s eri o us f u ncti o n al or c o g niti v e i m p air m e nt, or
             (III) e x p eri e n ci n g d et eri or ati n g p h ysi c al or m e nt al h e alt h b e c a us e of t h e a gi n g
             pr o c ess,

             t h at s u bst a nti all y di mi nis h es t h e a bilit y of t h e d ef e n d a nt t o pr o vi d e s elf- c ar e wit hi n

r efl e ct t h e f a ct t h at u n d er t h e First St e p A ct, t h e C o urt will b e m a ki n g d et er mi n ati o ns r e g ar di n g t h e e xist e n c e of
c o m p elli n g a n d e xtr a or di n ar y cir c u mst a n c es wit h o ut t h e i n p ut of t h e B O P. As t h e c o urt o bs er v e d i n E b bers t h e P oli c y
St at e m e nt “is at l e ast p a rtl y a n a c hr o nisti c b e c a us e it h as n ot y et b e e n u p d at e d t o r efl e ct t h e n e w pr o c e d ur al i n n o v ati o ns
of t h e First St e p A ct. F or e x a m pl e, it r ef ers i n its o p e ni n g li n e t o a ‘ m oti o n of t h e Dir e ct or of t h e B ur e a u of Pris o ns.’ ”
E b bers , 2 0 2 0 W L 9 1 3 9 9, at * 4. Si mil arl y, t h e c o m m e nt ar y’s f or mul ati o n of t h e c at c h all pr o visi o n r ef ers o nl y t o a
d et er mi n ati o n b y t h e B O P, n ot b y a distri ct c o urt. 1 U. S. S. G. § 1 B 1. 1 3 c mt. n. 1( D) ( “ As d et er mi n e d b y t h e Dir e ct or of
Pris o ns, t h er e e xists . . . . ”).

                                                                                       6
            Case 1:17-cr-00290-GHW Document 636 Filed 12/14/20 Page 7 of 15



           t h e e n vir o n m e nt of a c orr e cti o n al f a cilit y a nd fr o m w hi c h h e or s h e is n ot e x p e ct e d
           t o r e c o v er.

1 U. S. S. G. § 1 B 1. 1 3 c mt. n. 1( A). A c c or di n g t o t h e c o m m e nt ar y t o t h e P oli c y St at e m e nt, c o m p elli n g

m e di c al c o n diti o ns r e q uir e a s h o wi n g of a s u bst a nti al, a ct u al d et eri or ati o n i n t h e m e di c al c o n diti o n

of t h e d ef e n d a nt — eit h er “ a t er mi n al ill n ess ” or “ a s eri o us p h ysi c al or m e di c al c o n diti o n . . . fr o m

w hi c h h e or s h e is n ot e x p e ct e d t o r e c o v er. ”

           I n t his c as e — as i n e v er y ot h er C O VI D- 1 9 r el at e d c o m p assi o n at e r el e as e a p pli c ati o n t h at t h e

C o urt h as r e vi e w e d —t h e d ef e n d a nt’s m e di c al c o n d iti o n is n ot t h e t y p e of “ M e di c al C o n diti o n ”

d es cri b e d i n t h e P oli c y St at e m e nt: h e is n ot s uff eri n g fr o m a t er mi n al ill n ess, a n d h e d o es n ot h a v e a

m e di c al c o n diti o n fr o m w hi c h h e is n ot e x p e ct e d t o r e c o v er. I nst e a d, h e is at ris k of g etti n g a

dis e as e, w hi c h i n s o m e c as es is t er mi n al. S o a fi n di n g of e xtr a or di n ar y a n d c o m p elli n g

cir c u mst a n c es i n t his c as e w o ul d r el y n ot o n t h e d ef e n d a nt’s m e di c al c o n diti o n as d es cri b e d i n t h e

P oli c y St at e m e nt al o n e. I nst e a d, t h e c o urts t h at h a v e f o u n d t h e e xist e n c e of e xtr a or di n ar y a n d

c o m p elli n g cir c u mst a n c es f or a r e d u cti o n i n a d ef e n d a nt’s s e nt e n c e as a r es ult of C O VI D- 1 9 r el y o n

a n e v al u ati o n of a c o m bi n ati o n of f a ct ors i n cl u di n g t h e d ef e n d a nt’s p h ysi c al c o n diti o n a n d t h e

c o urt’s ass ess m e nt of t h e i n cr e m e nt al ris k ass o ci a t e d wit h C O VI D- 1 9.           M a n y c o urts e v al u ati n g t h e

e xist e n c e of c o m p elli n g a n d e xtr a or di n ar y cir c u m st a n c es als o w ei g h t h e a d e q u a c y of t h e B O P’s

r es p o ns e t o t h e p a n d e mi c, p er h a ps wit h a n e y e t o t he p oli c y o bj e cti v e of t hi n ni n g j ail p o p ul ati o ns t o

r e d u c e t h e li k eli h o o d of t h e s pr e a d of t h e dis e as e. See, e.g., U nite d St ates v. El- H a n afi , N o. 1 0- C R- 1 6 2

( K M W), 2 0 2 0 W L 2 5 3 8 3 8 4, at * 5 ( S. D. N. Y. M a y 1 9, 2 0 2 0); U nite d St ates v. Z u b kov , N o. 1 4- C R- 7 7 3

( R A), 2 0 2 0 W L 2 5 2 0 6 9 6, at * 3 ( S. D. N. Y. M a y 1 8, 2 0 2 0).

           T his is diffi c ult t err ai n f or a c o urt. T o t h e e xt e nt t h at a n e v al u a ti o n of t h e e xist e n c e of

e xtr a or di n ar y a n d c o m p elli n g cir c u mst a n c es h as e v ol v e d t o r e q uir e a n ass ess m e nt of t h e a d e q u a c y of

t h e B O P’s r es p o ns e —i n di vi d u al tri al j u d g es ass essin g i n di vi d u al c as es o n a n e m er g e n c y b asis m a y

n ot h a v e t h e o p p ort u nit y t o ass ess all of t h e s yst e mi c c o nsi d er ati o ns f a ci n g t h e i nstit uti o n. A n d t h e
                                                                         7
            Case 1:17-cr-00290-GHW Document 636 Filed 12/14/20 Page 8 of 15



ass ess m e nt will v ar y b y f a cilit y a n d ti m e. T h e B O P’s r es p o ns e h as e v ol v e d o v er t h e c o urs e of t h e

p a n d e mi c: o n e mi g ht r e as o n a bl y b e e x p e ct e d t o h a v e a diff er e nt vi e w of t h e a d e q u a c y of t h e B O P’s

r es p o ns e, a n d t h e t hr e at t o i n m at es, i n M ar c h t h a n i n J u n e. H ar d er still is t h e t as k of d e ci di n g

w h et h er a n i n m at e s h o ul d f a c e a n y i n cr e m e nt al a m o u nt of ris k — C O VI D- 1 9 is d a n g er o us; a n d lif e is

i n v al u a bl e. F or t h at r e as o n, t h e C o urt l o o ks t o t h e P oli c y St at e m e nt a n d its c o m m e nt ar y f or

g ui d a n c e r e g ar di n g w h at t y p es of m e di c al c o n diti o ns s h o ul d dri v e a fi n di n g of e xtr a or di n ar y a n d

c o m p elli n g cir c u mst a n c es t h at j ustif y t h e r e d u cti o n of a d ef e n d a nt’s s e nt e n c e.

     III.        DI S C U S SI O N

            C O VI D- 1 9 is a gl o b al p a n d e mi c. See htt ps: / / w w w. w h o.i nt / e m er g e n ci es / dis e as es / n o v el-

c or o n a vir us- 2 0 1 9 / e v e nts- as-t h e y- h a p p e n (l ast visit e d M a y 2 5, 2 0 2 0). Si n c e its arri v al i n t h e U nit e d

St at es, t h e f e d er al a n d l o c al g o v er n m e nts h a v e r e a ct e d t o st e m t h e ris k ass o ci at e d wit h t h e dis e as e.

            T h e ris k of d e at h ass o ci at e d wit h t h e dis e as e v ari es s u bst a nti all y b as e d o n t h e a g e of t h e

i nf e ct e d p ati e nt. See, e.g. , htt ps: / / d at a. c d c. g o v / N C H S / Pr o visi o n al- C O VI D- 1 9- D e at h- C o u nts- b y-

S e x- A g e- a n d- S / 9 b h g- h c k u ( L ast visit e d M a y 2 5, 2 0 2 0). F or e x a m pl e, i n N e w Y or k Cit y —t h e

e pi c e nt er of t h e dis e as e i n t h e U nit e d St at es —t h e d e at h t oll h as f all e n dis pr o p orti o n at el y o n p e o pl e

w h o w er e m or e t h a n 7 5 y e ars ol d. See htt ps: / / w w w 1. n y c. g o v /sit e / d o h / c o vi d / c o vi d- 1 9- d at a. p a g e

( L ast visit e d J u n e 1 0, 2 0 2 0) (s h o wi n g 8, 3 9 7 c o nfir m e d d e at hs fr o m C O VI D- 1 9 i n t h e 7 5 + a g e

br a c k et, or 4 8. 6 6 % of c o nfir m e d C O VI D- 1 9 d e at hs). F or p e o pl e i n t h e 1 8- 4 4 a g e br a c k et, i n w hi c h

Mr. G u z m a n f alls, t h e m ort alit y r at e w as dr a m ati c all y s m all er.        I d. (s h o wi n g 6 7 8 c o nfir m e d d e at hs

fr o m C O VI D- 1 9 i n t h at a g e c o h ort, or 3. 9 % of c o nfir m e d C O VI D- 1 9 d e at hs).

            T h e ris k of d e at h fr o m C O VI D- 1 9 is gr e at er f or p e o pl e wit h c ert ai n u n d erl yi n g h e alt h

c o n diti o ns. T h e C e nt ers f or Dis e as e C o ntr ol a n d Pr e v e nti o n tr a c k u n d erl yi n g h e alt h iss u es t h at ar e

r e p ort e d t o b e ass o ci at e d wit h d eat hs as a r es ult of C O VI D- 1 9. See

htt ps: / / d at a. c d c. g o v / N C H S / C o n diti o ns- c o ntri b u ti n g-t o- d e at hs-i n v ol vi n g- c or o n a / h k 9 y- q u q m ( L ast


                                                                          8
            Case 1:17-cr-00290-GHW Document 636 Filed 12/14/20 Page 9 of 15



visit e d M a y 2 5, 2 0 2 0). T h e ris k of d eat h ass o ci at e d wit h t h os e c o m or bi diti es als o v ari es dr a m ati c all y

b y a g e. F or e x a m pl e, as of M a y 1 7, 2 0 2 0, t h e t o t al d e at hs c o d e d as b ei n g ass o ci at e d wit h “ A d ult

r es pir at or y distr ess s y n dr o m e ” n u m b er e d 1 0, 2 0 5. I d. Of t h os e, 9 1 ( 0. 8 9 %) w er e a m o n g p e o pl e i n

Mr. G u z m a n’s 2 5- 3 4 a g e r a n g e. T h er e a p p e ars t o          b e diff eri n g o pi ni o ns r e g ar di n g w h et h er ast h m a,

Mr. G u z m a n’s pri n ci p al u n d erl yi n g h e alt h c o n diti o n, is n u m b er e d a m o n g t h e m ost s u bst a nti al ris k

f a ct ors f or d e at h ass o ci at e d wit h C O VI D- 1 9. T h e C D C lists “ P e o pl e wit h Ast h m a ” o n its w e bsit e

as a m o n g t h e “ P e o pl e at Hi g h er Ris k f or S e v er e Ill n ess. ” See

htt ps: / / w w w. c d c. g o v / c or o n a vir us / 2 0 1 9- n c o v / n e e d- e xtr a- pr e c a uti o ns /i n d e x. ht ml ( L ast visit e d M a y

2 5, 2 0 2 0). B ut t h e N e w Y or k Ti m es h as r e p ort e d t h at e arl y d at a s h o ws t h at ast h m a is n ot a m o n g

t h e t o p C O VI D- 1 9 ris k f a ct ors. See htt ps: / / w w w. n yti m es. c o m / 2 0 2 0 / 0 4 / 1 6 / h e alt h / c or o n a vir us-

ast h m a-ris k. ht ml ( L ast visit e d M a y 2 5 2 0 2 0).

           T h e C o urt d o es n ot fi n d t h at e xtr a or di n ar y a n d c o m p elli n g cir c u mst a n c es e xist t o j ustif y a

r e d u cti o n i n Mr. G u z m a n’s s e nt e n c e.      Mr. G u z m a n is o nl y 3 2 y e ars ol d. H e is n ot i n a n a g e c o h ort

ass o ci at e d wit h a hi g h m ort alit y r at e fr o m c o m pli c ati o ns fr o m C O VI D- 1 9.                Mr. G u z m a n h as h a d

ast h m a t hr o u g h o ut his lif e. T h e m e di c al r e c or ds pr es e nt e d t o t h e C o urt s h o w t h at h e is b ei n g

tr e at e d f or t h at c o n diti o n. See O p p ositi o n at 8. Ot h er c as es e x a mi ni n g cl ai ms f or c o m p assi o n at e

r el e as e o n t h e b asis of t h e ris k of C O VI D- 1 9 f or i n m at es wit h ast h m a h a v e r e a c h e d t h e c o n cl usi o n

t h at ast h m a is n ot a s uffi ci e nt b asis t o fi n d e xtra or di n ar y a n d c o m p elli n g r e as o ns t o s u p p ort a f el o n’s

e arl y r el e as e. See, e.g. , U nite d St ates v. Belle , N o. 3: 1 8- C R- 1 1 7-( V A B)- 1, 2 02 0 W L 2 1 2 9 4 1 2, at * 5 ( D.

C o n n. M a y 5, 2 0 2 0) ( d e n yi n g c o m p assi o n at e r el e as e t o 2 6 y e ar ol d i n m at e wit h ast h m a c o n vi ct e d of

fir e ar ms off e ns e); see also U nite d St ates v. G arci a, N o. 1 6- C R- 7 1 9- 2 ( RJ S), 2 0 2 0 W L 2 5 3 9 0 7 8, at * 2

( S. D. N. Y. M a y 1 9, 2 0 2 0) ( c oll e cti n g c as es).

           N or d o es Mr. G u z m a n’s li v er i nj ur y s u p p ort t h e r e q uisit e fi n di n g at t his ti m e, i n p art b e c a us e

t h e s e v erit y a n d c a us e of t h e i nj ur y is n ot k n o w n.        Mr. G u z m a n ori gi n all y r e p ort e d o n e li v er f u n cti o n


                                                                          9
           Case 1:17-cr-00290-GHW Document 636 Filed 12/14/20 Page 10 of 15



t est w hi c h, h e ass ert e d, w as a b n or m al. See M e m. at 5. O n t his b asis, h e ass ert e d i n his M oti o n t h at

h e “li k el y ” s uff ers fr o m li v er dis e as e. I d. I n its O p p ositi o n, wit h o ut t h e b e n efit of t h e s u p pl e m e nt al

m e di c al i nf or m ati o n l at er pr o vi d e d b y Mr. G u z m a n, t h e U nit e d St at es r e as o n a bl y q u esti o n e d

w h et h er t h e si n gl e a b n or m al t est r es ult w as s uffi ci e n t f or Mr. G u z m a n or his c o u ns el t o dr a w t h at

c o n cl usi o n. O p p ositi o n at 8. Si n c e t h e n, Mr. G u z m a n’s a d diti o n al a b n or m al t est r es ult s u p p orts a

d o ct or’s c o n cl usi o n t h at Mr. G u z m a n s uff ers fr o m s o m e t y p e of li v er i nj ur y. D kt. N o. 6 1 2- 1

Att a c h m e nt C. Si g nifi c a ntl y, h o w e v er, t h e “ n at ur e of Mr. G u z m a n’s li v er i nj ur y is c urr e ntl y

u n k n o w n ” a n d t h e “ diff er e nti al ” f or Mr. G u z m a n’s t est r es ults is br o a d. I d. His t est r es ults c o ul d

s u g g est s e v er e li v er misf u n cti o n or a m or e m o d est c a us e s u c h as a n i nf e cti o n, or a n a d v ers e r e a cti o n

t o m e di c ati o n. T his m a k es a diff er e n c e.       W hil e “ e n d-st a g e li v er dis e as e ” h as b e e n f o u n d t o b e a

b asis f or c o m p assi o n at e r el e as e u n d er t h e st at ut e, t h e C o urt h as n ot i d e ntifi e d c as es i n w hi c h li v er

i nj ur y at t h e l o w er e n d of t h e br o a d diff er e nti al ass o ci at e d wit h Mr. G u z m a n’s t est r es ults h as b e e n

f o u n d t o s u p p ort s u c h a fi n di n g. Co m p are U nite d St ates v. Res nic k , N o. 1 2- C R- 1 5 2 ( C M) ( S. D. N. Y.

A pr. 2, 2 0 2 0) wit h U nite d St ates v. Kerrig a n , N o. 1 6 C R. 5 7 6 (J F K), 2 0 2 0 W L 2 4 8 8 2 6 9, at * 3 ( S. D. N. Y.

M a y 1 4, 2 0 2 0).   Mr. G u z m a n is b ei n g t est e d a n d tr e at e d f or his li v er i nj ur y.

           Gi v e n Mr. G u z m a n’s r el ati v e y o ut h, w hil e r e c o g ni zi n g t h at pr e- e xisti n g h e alt h iss u es of t h e

t y p e d es cri b e d b y Mr. G u z m a n ar e ass o ci at e d wit h a d e gr e e of i n cr e as e d ris k fr o m C O VI D- 1 9, t h e

C o urt d o es n ot fi n d t h e i n cr e m e nt al ris k ass o ci at e d wit h t h e m t o c o ns tit ut e e xtr a or di n ar y a n d

c o m p elli n g cir c u mst a n c es.

           T h e C o urt r e c o g ni z es t h e c h all e n g es as a r es ult of C O VI D- 1 9 f a ci n g i n m at es at F CI

D a n b ur y, w h er e Mr. G u z m a n is i n c ar c er at e d. See M e m. at 1 0- 1 1. Si g nifi c a ntl y, s o h as t h e Att or n e y

G e n er al. O v er t w o m o nt hs a g o, h e f o u n d t h at f a cilit y is “ e x p eri e n ci n g si g nifi c a nt l e v els of

i nf e cti o n ” a n d or d er e d t h at t h e B O P t a k e a cti o n t o a m eli or at e t h e c o n diti o ns t h er e. See Offi c e of

t h e Att or n e y G e n., M e m. f or Dir e ct or of B ur e a u of Pris o ns: I n cr e asi n g Us e of H o m e C o nfi n e m e nt


                                                                       10
            Case 1:17-cr-00290-GHW Document 636 Filed 12/14/20 Page 11 of 15



at I nstit uti o ns M ost Aff e ct e d b y C O VI D- 1 9 ( A pr. 3, 2 0 2 0),

htt ps: / / w w w.j usti c e. g o v /fil e / 1 2 6 6 6 6 1 / d o w nl o a d ( L ast visit e d M a y 2 5, 2 0 2 0). A n d, as d es cri b e d

a b o v e, t h e f a cilit y h as p ut i n pl a c e a s eri es of pr ot o c ols d esi g n e d t o r e d u c e t h e ris k of s pr e a d of t h e

i nf e cti o n.

            At Mr. G u z m a n’s r e q u est, t h e C o urt h as dir e ct e d t h e B O P t o pr o vi d e it a n d t h e d ef e n d a nt’s

c o u ns el wit h i nf or m ati o n r e g ar di n g his c ar e a n d tr e at m e nt. T h e B O P h as pr o vi d e d r es p o ns es t h at

s h o w t h at Mr. G u z m a n h as t est e d n e g ati v e f or C O VI D- 1 9, a n d is b ei n g h el d i n q u ar a nti n e w hil e

b ei n g tr e at e d f or his h e alt h c o n c er ns. See D e cl ar ati o n of B O P, d at e d M a y 1 4, 2 0 2 0. T o t h e e xt e nt

t h at t h e C o urt’s a p pr ais al of t h e B O P’s r es p o nse t o t h e p a n d e mi c at F CI D a n b ur y is a pr o p er

j ustifi c ati o n f or a fi n di n g of e xtr a or di nar y a nd c o m p elli n g cir c u mst a n c es f or a r e d u cti o n i n Mr.

G u z m a n’s s e nt e n c e, B O P’s affir m ati v e eff orts t o tr e at hi m a n d t o a d dr ess br o a d er iss u es at F CI

D a n b ur y d o n ot d e m a n d s u c h a fi n di n g i n             Mr. G u z m a n’s c as e at t his ti m e.3

            T h e C o urt h as r e vi e w e d t h e d e cisi o n b y J u d g e N at h a n i n U nite d St ates v. D avi d Jo nes , 1 5- cr- 9 5

( AJ N), w hi c h w as att a c h e d t o Mr. G u z m a n’s m ost r e c e nt c orr es p o n d e n c e. I n t h at d e cisi o n, t h e

c o urt r e c o g ni z es t h at t h e d ef e n d a nt’s “ e ntir e h o usi n g u nit —i n cl u di n g [t h e m o v a nt] — h as t est e d

n e g ati v e f or C O VI D- 1 9. ” D kt. N o. 6 1 1 at E C F p. 1 1. T h e o pi ni o n g o es o n: “ T h e C o urt t a k es

n ot e of t h e f a ct t h at c o nt ai n m e nt m e as ur es i m pl e m e nt e d at F CI D a n b ur y h a v e s u c c e e d e d at

l o w eri n g i nf e cti o n r at es, b ut e v e n wit h t h es e n e w p oli ci es, t h e vir us h as n ot b e e n eli mi n at e d fr o m

t h e pris o n. As a r es ult, Mr. J o n es c o nti n u es t o f a c e e xtr a or di n ar y d a n g er fr o m C O VI D- 1 9 s o l o n g

as h e r e m ai ns i n c ust o d y, b e c a us e h e s uff ers fr o m a n u n d erl yi n g h e alt h c o n diti o n t h at m a k es hi m

es p e ci all y v ul n er a bl e t o t h e vir us. ” I d.


3     Mr. G u z m a n’s r e pl y r ais es t h e c o n cer n t h at Mr. G u z m a n was visit e d b y t h e f a cilit y’s h e alt h c ar e pr o vi d ers o nl y i n
r es p o ns e t o t h e C o urt’s or d er. R e pl y, at 3 4 ( “ T h e c o n d u ct of F CI D a n b ur y b e gs t h e q u esti o n, w h at will h a p p e n t o Mr.
G u z m a n w h e n t h e C o urt is n’t w at c hi n g, or w h e n t h e G o v er n m e nt is n’t a cti v el y s e e ki n g m e di c al c ar e o n his b e h alf?).
T h e C o urt e x p e cts t h at t h e B O P will c o nti n u e t o pr o vi d e a p pr o pri at e c ar e f or Mr. G u z m a n , a n d i n vit es a r e q u est f or
f urt h er i nt er v e nti o n i n t h e e v e nt t h at Mr. G u z m a n’s c ar e b e c o m es i n a d e q u at e.

                                                                                11
           Case 1:17-cr-00290-GHW Document 636 Filed 12/14/20 Page 12 of 15



           First, t h e C o urt m ust e m p h asi z e t h at e a c h d e ci si o n is m a d e o n t h e b asis of t h e p arti c ul ar

f a cts a n d cir c u mst a n c es of a gi v e n d ef e n d a nt. T h e m e di c al c o n diti o n of t h e d ef e n d a nt i n Jo nes

diff er e d fr o m t h at of Mr. G u z m a n. As a r es ult, t h at d e cisi o n is disti n g uis h a bl e. S e c o n d, t h e C o urt is

ass essi n g t h e sit u ati o n b as e d o n t h e f a cts at t h e ti m e of t h e m oti o n — n ot i n M ar c h at t h e o uts et of

t h e p a n d e mi c — a n d t h e C o urt a gr e es wit h J u d g e N at h a n’s ass ess m e nt of t h e s u c c ess of t h e m e as ur es

i m pl e m e nt e d b y F CI D a n b ur y b y M a y.

           B ut t his C o urt d o es n ot b eli e v e t h at t h er e is “ e xtr a or di n ar y d a n g er ” b e c a us e “t h e vir us h as

n ot b e e n eli mi n at e d ” fr o m a gi v e n pris o n. T h e Jo nes d e cisi o n s ets a v er y hi g h b ar — p arti c ul arl y at a

ti m e w h e n t h e vir us h as n ot b e e n eli mi n at e d o utsi d e of pris o ns (s a dl y, it is f ar fr o m eli mi nat e d i n t h e

Br o n x n ei g h b or h o o d t o w hi c h Mr. G u z m a n as ks t h at t h e C o urt r el e as e hi m. See

htt ps: / / w w w 1. n y c. g o v /sit e / d o h / c o vi d / c o vi d- 1 9- d at a. p a g e ( L ast visit e d M a y 2 8, 2 0 2 0) (s h o wi n g

2, 5 8 0 c as es of C O VI D- 1 9 i n t h e zi p c o d e of Mr. G u z m a n’s pr o p os e d a p art m e nt, wit h a d e at h r at e

of 2 8 1 p er 1 0 0, 0 0 0)). T h e B O P h as t a k e n s u bst a nti al st e ps t o r e d u c e t h e ris k ass o ci at e d wit h

C O VI D- 1 9 at F CI D a n b ur y. T h e C o urt d o es n ot b eli e v e t h at a ris k is “ e xtr a ordi n ar y ” s o l o n g as it

is gr e at er t h a n z er o. T h e P oli c y St at e m e nt d o es n ot s u p p ort t h at c o nstr u cti o n of t h e t er m. T h er e is

s o m e l e v el of i n cr e m e nt al ris k ass o ci at e d wit h C O VI D- 1 9 f or Mr. G u z m a n b e c a us e of his ast h m a

a n d li v er c o n diti o n, b ut t h at i n cr e m e nt al ris k d o es n ot ris e t o t h e l e v el of a n “ e xtr a or di n ar y a n d

c o m p elli n g r e as o n ” f or his r el e as e gi v e n his a g e, m e di c al c o n diti o n, a n d t h e s u bst a nti al st e ps t h at t h e

B O P h as t a k e n t o r e d u c e t h at ris k.

           T h e C o urt e m p at hi z es wit h Mr. G u z m a n’s f e ar of b ei n g i n c ar c er at e d w hil e C O VI D- 1 9

r e m ai ns a t hr e at. His c o u ns el u n d erst a n d a bl y d es cri b es hi m as b ei n g “ p etrifi e d. ” A n d t h e f e ar is

li k el y e x a c er b at e d f or Mr. G u z m a n, w h o h as s uff er e d fr o m

W hil e r e al a n d w arr a nt e d, t h e C o urt’s pr of o u n d s y m p at h y f or Mr. G u z m a n’s sit u ati o n d o es n ot

j ustif y a r e d u cti o n i n t h e s e nt e n c e i m p os e d f or Mr. G u z m a n’s cri mi n al c o n d u ct o n t h es e f a cts.


                                                                        12
Case 1:17-cr-00290-GHW Document 636 Filed 12/14/20 Page 13 of 15
             Case 1:17-cr-00290-GHW Document 636 Filed 12/14/20 Page 14 of 15



Mr. G u z m a n’s s e nt e n c e is w arr a nt e d. T h e f a ct or t h at a d dr ess es t h e d ef e n d a nt’s n e e d f or m e di c al

c ar e c ert ai nl y w ei g hs m or e h e a vil y n o w as a r es ult of C O VI D- 1 9. B ut t h e ot h er f a ct ors c o nti n u e t o

w ei g h i n f a v or of t h e s e nt e n c e i m p os e d. As d es cri b e d d uri n g t h e s e nt e n ci n g, t h e d ef e n d a nt’s cri m e

w as v er y s eri o us —it i n v ol v e d t h e p oss essi o n of a d a n g er o us w e a p o n i n c o n n e cti o n wit h a

c o ns pir a c y t o s ell d a n g er o us n ar c oti cs. Tr. at 1 2. T h e n e e d f or p ers o n al d et err e n c e a n d g e n er al

d et err e n c e r e m ai n as t h e C o urt ass ess e d t h e m at t h e ti m e of s e nt e n ci n g.                         Wit h r es p e ct t o t h e

d ef e n d a nt’s n e e d f or p ers o n al d et err e n c e, t h e C o urt o bs er v e d a n u m b er of ris k f a ct ors f or

r e ci di vis m. Tr. at 1 5. A n d t h e d a n g er o us n at ur e of t h e off e ns e g a v e ris e t o p arti c ul ar c o n c er n

“ a b o ut t h e ris k t o ot h ers i n t h e c o m m u nit y s h o u l d h e c h o os e t o r e ci di v at e i n t h e f ut ur e. ” I d. T h e

C o urt o bs er v e d t h at Mr. G u z m a n h a d a v ail a bl e t h e f a mil y s u p p ort off er e d a g ai n n o w i n c o n n e cti o n

wit h t his a p pli c ati o n, b ut n ot e d t h at “ Mr. G u z m a n c h os e t o e n g a g e i n all of t h os e a cti viti es [ dr u g

tr affi c ki n g a n d fir e ar m p oss essi o n i n f urt h er a n c e of it], d es pit e t h e pr es e n c e of his p art n er a n d

c hil dr e n i n his lif e . . . . ” I d. T h e s e nt e n c e i m p os e d b y t h e C o urt w as t h e g ui d eli n es s e nt e n c e

m a n d at e d b y st at ut e, a n d t h e b al a n c e of f a ct ors h er e d o es n ot s u g g est t h at t h e C o urt s h o ul d

r e e v al u at e t h at d e cisi o n n o w.

      I V.         A N CI L L A R Y R E LI E F

             1 8 U. S. C. § 3 5 8 2( c) pr o vi d es t h e C o urt t h e a ut h orit y t o r e d u c e Mr. G u z m a n’s s e nt e n c e. It

d o es n ot pr o vi d e t h e a ut h orit y f or t h e C o urt t o m a n a g e t h e o p er ati o ns of pris o ns r u n b y t h e B O P,

s o t h e C o urt d e cli n es t o dir e ct t h e B O P t o m o dif y its q u ar a nti n e pr o c e d ur es as a p pli e d t o Mr.

G u z m a n.   4
                    T h e C o urt r e q u ests t h at t h e B O P pr o vi d e Mr. G u z m a n’s c o u ns el wit h u p d at e d m e di c al

r e c or ds t o t h e e xt e nt t h at t h e y h a v e n ot alr e a d y be e n pr o vi d e d t o t h e m; a n d e x p e cts t h at t h e B O P



4
  As a n asi d e, t h e C o urt u n d erst a n ds t h at t h e p ur p os e of t h e q u ar a nti n e, a n d li miti n g t h e m o v e m e nt of i n m a t es g e n er all y,
is t o pr ot e ct Mr. G u z m a n a n d ot h er i n m at es fr o m e x p os ur e t o t h e vir us. It is n ot cl e ar t o t h e C o urt t h at r e q uiri n g B O P
t o m o dif y its pr o c e d ur es t o p er mit Mr. G u z m a n i n p arti c ul ar m or e o p p ort u niti es t o m o v e ar o u n d t h e f a cilit y w o ul d n ot
i n cr e as e his ris k a n d t h at of ot h er i n m at es.

                                                                                   14
           Case 1:17-cr-00290-GHW Document 636 Filed 12/14/20 Page 15 of 15



will pr o vi d e Mr. G u z m a n wit h pr o m pt a n d c a p a bl e m e di c al tr e at m e nt.

     V.          C O N C L U SI O N

           C O VI D- 1 9 a n d its i m p a ct o n o ur Cit y, C o u ntr y, a n d t h e w orl d h as b e e n e xtr a or di n ar y. T h e

dis e as e h as c o m p ell e d s u bst a nti al c h a n g es i n h o w w e o p er at e a n d i nt er a ct as a s o ci et y. H er e, as i n

m a n y ar e as of t h e l a w, t h e w or ds “ e xtr a or di n ar y a n d c o m p elli n g ” ar e n ot e v al u at e d i n a v a c u u m.

T h e y m ust b e vi e w e d n ot o nl y i n li g ht of t h eir n or m al m e a ni n g, b ut als o i n t h e c o nt e xt of t h e

st a n d ar ds est a blis h e d i n t h e st at ut e a n d g ui d e d b y t h e P oli c y St at e m e nt. A p pli e d h er e, t h e

i n cr e m e nt al ris k ass o ci at e d wit h C O VI D- 1 9 d o es n ot gi v e ris e t o a n e xtr a or di n ar y a n d c o m p elli n g

r e as o n t o r el e as e Mr. G u z m a n. A n d s u c h a r e d u cti o n i n his s e nt e n c e is n ot w arr a nt e d as a r es ult of

t h e p ot e nti al ris k t o t h e c o m m u nit y ass o ci at e d wit h his r el e as e.

 S O O R D E R E D.

D at e d: J u n e 1 0, 2 0 2 0

                                                                                              G R E G O R Y H. W O O D S
                                                                                             U nit e d St at es Distri ct J u d g e




                                                                       15
